DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species B, which corresponds to claims 21-36, in the reply filed on 05/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja et al. 20120049364

    PNG
    media_image1.png
    695
    1056
    media_image1.png
    Greyscale

Regarding claim 21, fig. 1A of Sutardja discloses a device, comprising: 
a redistribution structure (as labeled by examiner above) comprising a redistribution structure top side and a redistribution structure bottom side; 
a lower chip 104 comprising a lower chip top side and a lower chip bottom side, wherein the lower chip bottom side is coupled to the redistribution structure top side, and wherein the lower chip top side comprises a lower chip first bonding pad 114; 
an upper chip 108 over the lower chip, wherein the upper chip comprises an upper chip top side and an upper chip bottom side, wherein the upper chip bottom side comprises an upper chip first bonding pad 110 coupled to the lower chip first bonding pad, and wherein the upper chip bottom side further comprises an upper chip second bonding pad located beyond a periphery of the lower chip; and 
an interconnection structure (128, 130 and 132 combination) comprising an interconnection structure  top side (top of 132) and an interconnection structure bottom side (bottom side of 128 connected to redistribution structure), wherein the interconnection structure bottom side is coupled to the redistribution structure top side, and wherein the interconnection structure top side is coupled to the upper chip second bonding pad (see side of fig. 1B).
Sutardja does not explicitly discloses that the lower chip and the upper chip are semiconductor, but par [0078] of Sutardja discloses that the terms chip, integrated circuit, monolithic device, semiconductor device, die, and microelectronic device are often used interchangeably in the microelectronics field.
Therefore, it would have been obvious to form a package of Sutardja wherein the lower chip and the upper chip are semiconductor such as taught by Sutardja in that the terms chip, integrated circuit, monolithic device, semiconductor device, die, and microelectronic device are often used interchangeably in the microelectronics field and semiconductor is a well-known platform for making semiconductor devices.
The resulting structure would have been a semiconductor package.


    PNG
    media_image2.png
    675
    1258
    media_image2.png
    Greyscale


Regarding claim 29, fig. 1A of Sutardja discloses a device, comprising: 
a redistribution structure comprising a redistribution structure top side and a redistribution structure bottom side; 
a lower chip 104 comprising a lower chip top side, a lower chip bottom side, and a lower chip sidewall adjoining the lower chip top side and the lower chip bottom side, wherein the lower chip bottom side faces the redistribution structure top side, and wherein the lower chip top side comprises a lower chip first bonding pad; 
an upper chip 108 comprising an upper chip top side and an upper chip bottom side, wherein the upper chip bottom side comprises an upper chip first bonding pad coupled to the lower chip first bonding pad, and wherein the upper chip bottom side further comprises an upper chip second bonding pad located beyond a periphery of the lower semiconductor chip; 
a substrate 118 over the upper chip top side; and 
a conductive pillar comprising a pillar upper end (as labeled by examiner above) coupled to the upper chip second bonding pad, a pillar lower end (as labeled by examiner above) coupled to the redistribution structure top side, and 
a pillar sidewall extending between the pillar upper end and the pillar lower end, wherein the pillar sidewall traverses the lower chip sidewall beyond the periphery of the lower chip.
Sutardja does not explicitly discloses that the lower chip and the upper chip are semiconductor, but par [0078] of Sutardja discloses that the terms chip, integrated circuit, monolithic device, semiconductor device, die, and microelectronic device are often used interchangeably in the microelectronics field.
Therefore, it would have been obvious to form a package of Sutardja wherein the lower chip and the upper chip are semiconductor such as taught by Sutardja in that the terms chip, integrated circuit, monolithic device, semiconductor device, die, and microelectronic device are often used interchangeably in the microelectronics field and semiconductor is a well-known platform for making semiconductor devices.
The resulting structure would have been a semiconductor package.

Regarding claim 22, fig. 1A of Sutardja discloses further comprising a plate 118 over the upper chip top side.

Regarding claim 23, par [0020] of Sutardja discloses wherein the plate comprises a metal plate.

Regarding claim 24, fig. 1A of Sutardja discloses of  further comprising an encapsulating material encapsulating at least portions of the upper chip bottom side, the interconnection structure, and the redistribution structure top side.

Regarding claim 25, fig. 1A of Sutardja discloses wherein the redistribution structure bottom side comprises an input/output (I/O) terminal (bump ball) of the semiconductor device.

Regarding claim 26, fig. 1A of Sutardja discloses further comprising a conductive bump 112 that couples the lower chip first bonding pad to the upper chip first bonding pad.

Regarding claim 27, fig. 1A of Sutardja discloses wherein the upper chip bottom side has a greater surface area than the lower chip top side.

Regarding claim 28, fig. 1A of Sutardja discloses (note coupling is a broad term) wherein: the interconnection structure comprises a conductive pillar; a top side the conductive pillar is coupled to redistribution structure top side; and a bottom side of the conductive pillar is coupled to the upper chip second bonding pad.

Regarding claim 30, par [0020] of Sutardja discloses wherein the substrate comprises a metal.

Regarding claim 32, fig. 1A of Sutardja discloses further comprising an encapsulating material that encapsulates and contacts at least portions of the upper chip bottom side, the pillar sidewall, and the redistribution structure top side.

Regarding claim 33, fig. 1A of Sutardja discloses wherein the encapsulating material further encapsulates and contacts at a least portion of the lower chip sidewall.

Regarding claim 34, fig. 1A of Sutardja discloses wherein the redistribution structure bottom side comprises an input/output (I/O) terminal (bumps) of the semiconductor device.

Regarding claim 35, fig. 1A of Sutardja disclose further comprising a conductive bump 112 that couples the lower chip top side to the upper chip bottom side.

Regarding claim 36, fig. 1A of Sutardja discloses wherein the upper chip bottom side has a greater surface area than the lower chip top side.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sutardja in view of Niboshi et al. 20120080671
Regarding claim 31, Sutardja discloses claim 29, but does not discloses wherein the substrate comprises a glass, and par [0020] of Sutarga discloses wherein the substrate comprises a metal.
However, par [0133] of Niboshi discloses that fritted glass functions as a heat sink.
As such it would have been obvious to form a device of Sutardja comprising wherein the substrate comprises a glass instead of metal as fritted glass functions as a heat sink such as taught by Niboshi in order to form alternative heat sink material.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829